DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (U.S. Pub #2013/0222216).
With respect to claim 1, Park teaches a pixel array substrate comprising: 
a plurality of pixels (Fig. 3, PX1, PX2, etc.) arranged in an array having multiple data-input terminals, each pixel including one or more subpixels (Fig. 3, R, B, G) along row direction, N numbers of columns of subpixels per each column of pixels being respectively associated with N sets of M numbers of data lines (Fig. 3, e.g. the first column of red subpixels is associated with DL1 and DL2; N=1 and M=2), N being an integer equal to or greater than 1, M being an even number equal to or greater than 2; and 

control terminals of each set of M numbers of switches being respectively coupled to M numbers of clock-signal terminals (Fig 3, CS4-1 and CS5-2) to respectively receive M numbers of clock control signals (see Fig. 5, CS4-1 and CS5-2) to control M groups of subpixels (Fig. 3, two groups, i.e. odd and even groups of subpixels) in each corresponding one column of subpixels to be connected with one of the multiple data-input terminals respectively via each corresponding set of M numbers of data lines.
With respect to claim 2, Park teaches that each column of subpixels per each column of pixels includes subpixels of a same color associated with at least one data line (Fig. 3, e.g. R, B, or G), any two subpixels in respective two columns of subpixels per one column of pixels include subpixels of two different colors (Fig. 3, a pixel PX has one column of each color).
With respect to claim 3, Park teaches that a m-th data line of a set of M numbers of data lines is coupled to each subpixel in a m-th group of the M groups distributed in every [M*k-(M-m)]-th row of the respective one of N numbers of columns of subpixels per column of pixels, m being an integer varying from 1 to M, and k being a positive integer.
(Fig. 3, M=2, k=1 hence DL1 is connected to a subpixel in the 2k-1-th row and DL2 is connected to a subpixel in the 2k-th row; in other words the data line is connected to a subpixel in every other row of a column). 
claim 6, Park teaches that each pixel (Fig. 3, e.g. PX1) includes a red color subpixel, a green color subpixel, and a blue color subpixel laid along a row direction.
With respect to claim 8, Park teaches that each switch includes a switch transistor having a gate electrode served as a control terminal, a first electrode coupled to a corresponding one of the multiple data- input terminals, and a second electrode coupled to a corresponding one of a distinct set of M numbers of data lines (Paragraph 44 and 83).
With respect to claim 11, Park teaches that the set of M numbers of data lines associated with one column of subpixels includes at least two data lines respectively laid on two opposite sides of the one column of subpixels (Fig. 3, DL1 and DL2).
With respect to claim 12, Park teaches a plurality of gate lines (Fig. 3, GL) crossing over with insulation from the data lines, wherein each row of subpixels is associated with one of the plurality of gate lines to receive a gate-turn-on signal with a pulse width (Fig. 6, Gon), wherein each of the M numbers of clock control signals has a phase shift from one another of the M numbers of clock control signals but with a same period being M times of the pulse width (Fig. 6, the period of clock signals CVS4 and CS5 is twice as long as the width of the GV signals).
With respect to claim 13, Park teaches that the multiple data-input terminals comprise two sets of data-input terminals, each pair of columns of pixels being associated with two distinct data-input terminals respectively from 
With respect to claim 14, Park teaches a method of driving a pixel array substrate comprising: 
applying a gate turn-on signal (Fig. 5, GV1 – GVn) with a pulse width progressively one-after-another to scan through a plurality of gate lines in each frame of displaying time, the plurality of gate lines being respectively associated with a plurality of rows of subpixels in the pixel array substrate; 
applying multiple data signals to respective multiple data-input terminals (Fig. 3, DVeven, DVodd); 
laying at least one data line to be associated with each column of subpixels in the pixel array substrate (Fig. 3, e.g. the first column of red subpixels is associated with DL1 and DL2; N=1 and M=2), wherein N numbers of columns of subpixels per each column of pixels is Page 5 of 8Appl. No. Unassignedrespectively associated with N sets of M numbers of data lines, N being an integer equal to or greater than 1, M being an even number equal to or greater than 2; 
providing M numbers of switches configured to control M groups of subpixels in respective one of N numbers of columns of subpixels per column of pixels to be connected with one of the multiple data-input terminals respectively via a distinct set of M numbers of data lines (Fig. 3, one set of two switches are 
applying M numbers of clock control signals (see Fig. 5, CS4-1 and CS5-2)  respectively to M numbers of clock- signal terminals that are respectively connected to M numbers of control terminals of the M numbers of switches (Fig 3, CS4-1 and CS5-2); 
wherein each of the M numbers of clock control signals has a phase shift from one another of the M numbers of clock control signals but with a same period that is M times of the pulse width of the gate turn-on signal (Fig. 6, the period of clock signals CVS4 and CS5 is twice as long as the width of the GV signals).
With respect to claim 15, Park teaches applying multiple data signals to respective multiple data-input terminals comprises inputting different data signals one- after-another to each of multiple data-input terminals during each pulse width of the gate turn-on signal being applied to one gate line associated with a corresponding one row of subpixels (Fig. 5-6, 3 data signals are sequentially input during each clock cycle GV); and 
inputting the M numbers of clock control signals to control inputting the different data signals one-after-another from each of the multiple data-input terminals via respective one of the M numbers of data lines to each subpixel of one group within the M groups of subpixels in the respective one of N numbers of columns of subpixels per column of pixels (Fig. 5-6, clock signals CS4 and CS5 are sequentially input).
claim 16, Park teaches that a m-th data line of a set of M numbers of data lines is coupled to each subpixel in a m-th group of the M groups distributed in every [M*k-(M-m)]-th row of the respective one of N numbers of columns of subpixels per column of pixels, m being an integer varying from 1 to M, and k being a positive integer.
(Fig. 3, M=2, k=1 hence DL1 is connected to a subpixel in the 2k-1-th row and DL2 is connected to a subpixel in the 2k-th row; in other words the data line is connected to a subpixel in every other row of a column). 
With respect to claim 17, Park teaches connecting any two data lines respectively associated with two neighboring columns of subpixels to two Page 6 of 8Appl. No. Unassigneddifferent ones of the multiple data-input terminals configured to respectively supply two data signals with opposite polarities (Fig. 3, e.g. the two data lines associated with a column of subpixels are configured to supply positive and negative signals, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Takehashi et al (U.S. Pub #2016/0071463).
claim 9, Park does not teach that the switch transistor is a back channel etch-type transistor, a transistor having an active-layer comprising a metal oxide semiconductor material, or a back channel etch-type transistor having an active-layer comprising a metal oxide semiconductor material. 
Takehashi teaches that that the switch transistor is a back channel etch-type transistor, a transistor having an active-layer comprising a metal oxide semiconductor material, or a back channel etch-type transistor having an active-layer comprising a metal oxide semiconductor material (Paragraph 136). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the switch transistor of Park of a type as taught by Takehashi in order to achieve the predictable result of integrating the switch device on a TFT substrate. 
With respect to claim 10, Park does not teach that the switch transistor is an etching stop layer type transistor or top-gate type transistor having an active-layer comprising a metal oxide semiconductor material.
Takehashi teaches that that the switch transistor is an etching stop layer type transistor or top-gate type transistor having an active-layer comprising a metal oxide semiconductor material (Paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the switch transistor of Park of a type as taught by Takehashi in order to achieve the predictable result of integrating the switch device on a TFT substrate. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Gu (U.S. Pub #2016/0133337).
With respect to claim 20, Park teaches a display apparatus comprising a pixel array substrate of claim 1, but does not teach a level shifter for providing different clock control signals with a relative phase shift.
Gu teaches a level shifter for providing different clock control signals with a relative phase shift (Fig. 6 and Paragraph 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a level shifter in the device of Park as taught by Gu in order to achieve the predictable result of providing different clock control signals with a relative phase shift.

Allowable Subject Matter
Claim 4, 5, 7, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826